Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 4 and 1, respectively, of U.S. Patent No. 9,432,675. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the current application a decoding apparatus that is similar to the decoding apparatus of the patent. While the claims in the patent do not recite reconstructing the current block by adding residual block and the predicted block; it would have been obvious to one of ordinary skill in the art at the time of the invention because it is well known in the art that during the intra prediction step of the encoder a residual block is created and transform coded. Thus, the Examiner asserts that in order to accurately reconstruct the current block one would add the residual block to the predicted block. 
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 4 and 1 respectively, of U.S. Patent No. 9,432,675 in view of US PgPub. No. 2011/0280304 by Jeon et al. (hereinafter ‘Jeon’). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the current application a decoding apparatus that is similar to the decoding apparatus of the patent. While the claims in the patent do not recite reconstructing the current block by adding residual block and the predicted block; Jeon teaches reconstructing the current block by adding residual block and the predicted block. (See Jeon Paragraph [0125]). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine claims in the patent with Jeon in order to be able to accurately reconstruct the original signal. Thus, the examiner asserts claims 1-4 are not patentably distinct from claims 2, 3, 4 and 1, respectively.
Claims 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10, respectively, of U.S. Patent No. 10,652,533. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6-10 in the current application would be anticipated by claims 6-10 of the US Patent No. 10,652,533.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6, of U.S. Patent No. 10,652,533. Although the claims at issue are not identical, they are not patentably distinct from each other because while claim 6 does not specify a non-transitory computer readable medium, it is well known in the art to implement methods by way of a computer readable medium. It would have obvious to implement the method on a computer readable medium in order to execute the method on a computer.

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this Office action.
In regards to claim 1-5, combination of Karczewicz (US 2004/0008771) in view of US PgPub. No. 2011/0280304 by Jeon et al. (hereinafter ‘Jeon’) teaches a video decoding method comprising with a decoding apparatus: 
obtaining, with the decoding apparatus, transform coefficients; dequantizing, with the decoding apparatus, the transform coefficients; obtaining, with the decoding apparatus, a residual block relating to a current block of a video frame to be decoded by inverse transforming the dequantized transform coefficients; obtaining, with the decoding apparatus, a first Most Probably Mode (MPM) candidate mode from at least one neighboring block adjacent to the current block; (Karczewicz discloses this in the abstract "… The first group includes n (where n is smaller than the overall number of available modes) most probable prediction modes...”
generating, with the decoding apparatus, a MPM list based on the first MPM candidate mode; (Karczewicz discloses this in the abstract “…This order may be specified as a list of modes ordered from most probable to the least probable mode…” where n is fixed.)
deriving, with the decoding apparatus, an intra prediction mode of the current block based on the generated MPM list and a MPM flag, wherein the MPM flag indicates whether the MPM list includes a same MPM candidate mode as the intra prediction mode of the current block; (Karczewicz discloses encoding in the abstract which is well known in the art and the opposite of decoding as disclosed by the invention.  Additionally Karczewicz discloses the intra prediction in “A method and device for coding a digital image using intra-mode block prediction, wherein a list of prediction modes for each combination of prediction modes of the neighboring blocks is obtained….” Where the neighboring blocks are group one.)
performing, with the decoding apparatus, intra prediction of the current block based on the derived intra prediction mode to generate a prediction block relating to the current block; (Karczewicz discloses this in the abstract “…The modes belonging to the second group may be ordered in some predetermined manner, which may be specified depending on the information already available to the decoder…”)
reconstructing, with the decoding apparatus, the current block by adding the residual block and the prediction block; and applying in-loop filter on the reconstructed current block. (See Jeon Paragraph [0125])
However, Karczewicz and Jeon do not teach or suggest “wherein the MPM list includes a second MPM candidate mode, the second MPM candidate mode being representative of a directional prediction mode, the directional prediction mode corresponding to a value resulting from either adding one to a value of the first MPM candidate mode or subtracting one from the value of the first MPM candidate mode.” Therefore, claims 1-5 are indicated allowed.

Claims 6-11 would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this Office action.
In regards to claims 6-11, the prior art Karczewicz (US PgPub. No. 2004/0008771).  
In regards to claims 6 and 11, Karczewicz teaches a video encoding method with an encoding apparatus, comprising: generating, with the encoding apparatus, a prediction block relating to a current block included in a video frame to be encoded by performing intra prediction; generating, with the encoding apparatus, a residual block of the current block; transforming, with the encoding apparatus, the residual block to generate transform coefficients; quantizing, with the encoding apparatus, the transform coefficients; encoding, with the encoding apparatus, the quantized transform coefficients; determining, with the encoding apparatus, an intra prediction mode of the current block; (See Karczewicz Figure 7 and paragraphs [0067]-[0068], Karczewicz teaches generating prediction block.)
obtaining, with the encoding apparatus, a first Most Probably Mode (MPM) candidate mode from at least one neighboring block adjacent to the current block; (Karczewicz discloses this in the abstract "… The first group includes n (where n is smaller than the overall number of available modes) most probable prediction modes...”)
generating, with the encoding apparatus, a MPM list based on the first MPM candidate mode; determining, with the encoding apparatus, a MPM flag using the MPM list, wherein the MPM flag indicates whether the MPM list includes a same MPM candidate mode as the intra prediction mode of the current block; (Karczewicz discloses this in the abstract “…This order may be specified as a list of modes ordered from most probable to the least probable mode…” where n is fixed.)
and encoding, with the encoding apparatus, the intra prediction mode of the current block by encoding the MPM flag, and (Karczewicz discloses this in the abstract “…The modes belonging to the second group may be ordered in some predetermined manner, which may be specified depending on the information already available to the decoder…”)
However, Karczewicz does not teach or suggest “wherein the MPM list includes a second MPM candidate mode, the second MPM candidate mode being representative of a directional prediction mode, the directional prediction mode corresponding to a value resulting from either adding one to a value of the first MPM candidate mode or subtracting one from the value of the first MPM candidate mode.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665